DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 
The claimed invention is directed to an algorithm without significantly more. The claims recite algorithm and data manipulation without significantly more. This judicial exception is not integrated into a practical application because the features recite data acquisition and then data manipulation via an algorithm and outputs new data, by “converting, by the server system, the similar pairs into connected components comprising groups of similar places based on a best similar edge from all candidates for a group of similar places,” as recited in claim 1.  Claims 11 and 20 recite similar features as claim 1, and are rejected for reasons similar to claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the result of the recited features is merely manipulated data, and not a practical application.  The dependent claims (2-10 and 11-19) merely recite additional data manipulation, and do not include a practical application.  As such, this rejection is proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898